Citation Nr: 0203472	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  00-04 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of 50 percent for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active service from March 
1963 to February 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which granted 
service connection for PTSD, rated 10 percent.  A January 
2000 rating decision increased the rating to 30 percent, 
effective from the date of grant of service connection. 

The case was previously before the Board in March 2001, when 
it was remanded to the RO for specified development.  A 
November 2001 rating decision assigned a 50 percent rating 
for PTSD, retroactive to the date of claim.  The case has 
been returned to the Board for appellate review.  

The Acting Board Member who signed the March 2001 remand is 
no longer with the Board.  The case has been reassigned to 
the undersigned.


REMAND

In addition to addressing due process considerations, the 
Board's March 2001 remand ordered development to include 
obtaining all pertinent treatment records, a psychiatric 
examination to determine the severity of the veteran's PTSD, 
and adjudication of the inferred, inextricably intertwined 
claim of entitlement to service connection for alcohol abuse 
as secondary to service connected PTSD.  

While the RO has completed most of the actions ordered in the 
March 2001 remand, VA examinations conducted pursuant to the 
remand order have not provided definitive responses to the 
question of whether the veteran's PTSD caused or aggravated 
his alcohol abuse.  Furthermore, the RO has not adjudicated 
the inferred, inextricably intertwined, claim of secondary 
service connection for alcohol abuse.  It is noteworthy that 
a remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).
Accordingly, the case must be remanded, again, for the 
following:

1.  The RO shall arrange for the veteran 
to undergo a VA psychiatric examination 
to determine whether the veteran's 
service connected PTSD caused his alcohol 
abuse, or caused it to increase in 
severity?.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner must respond 
to the question posed above and explain 
the rationale for any opinion given.   

2.  The RO should then adjudicate the 
inferred claim of entitlement to service 
connection for alcohol abuse as secondary 
to PTSD, and, if indicated, readjudicate 
the issue of an increased rating for 
PTSD.  If the claims are denied (and, 
with respect to the secondary service 
connection claim, if the veteran files a 
timely notice of disagreement), the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

